Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 1 of 21 Page ID #:271




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
        Fred R. Puglisi, Cal. Bar No. 121822
    3   fpuglisi@sheppardmullin.com
        Jay T. Ramsey, Cal. Bar No. 273160
    4   jramsey@sheppardmullin.com
        1901 Avenue of the Stars, Suite 1600
    5   Los Angeles, California 90067-6055
        Telephone: 310.228.3700
    6   Facsimile: 310.228.3701
    7 Attorneys for Defendants
        MONEYLION, INC., MONEYLION OF
    8 CALIFORNIA LLC, ML PLUS LLC, and
        ML WEALTH, LLC
    9
   10
                                   UNITED STATES DISTRICT COURT
   11
                                 CENTRAL DISTRICT OF CALIFORNIA
   12
   13
        MARGGIEH DICARLO, Individually           Case No. 5:19-cv-01374-PSG-SHK
   14 and On Behalf of All Others Similar
        Situated,                                CLASS ACTION
   15
                          Plaintiff,             DEFENDANTS’ NOTICE OF
   16                                            MOTION AND MOTION TO
                 v.                              COMPEL ARBITRATION
   17
        MONEYLION, INC., MONEYLION
   18 OF CALIFORNIA LLC, ML PLUS                 Date:    Monday, December 23, 2019
        LLC, and ML WEALTH, LLC,                 Time:    1:30 p.m.
   19                                            Ctrm.:   6A, 6th Floor
                          Defendants.
   20                                            The Honorable Philip S. Gutierrez
   21
   22
                                                 [Complaint Filed: June 24, 2019]
   23
   24
   25
   26
   27
   28


        SMRH:4849-2078-9162.3                   DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 2 of 21 Page ID #:272




    1            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
    2 RECORD:
    3            PLEASE TAKE NOTICE that on Monday, December 23, 2019, at 1:30
    4 p.m., in Courtroom 6A of the above-captioned Court, First Street Courthouse,
    5 located at 350 West 1st Street, 6th Floor, Los Angeles, California 90012,
    6 Defendants MoneyLion, Inc., MoneyLion of California, LLC, ML Plus LLC, and
    7 ML Wealth, LLC (collectively, “MoneyLion”) will and hereby do bring on for
    8 hearing their motion to compel arbitration of the First Amended Complaint (the
    9 “FAC”) filed by Plaintiff Marggieh DiCarlo (“Plaintiff”). This Motion is made on
   10 the ground that the parties agreed to an arbitration provision that covers the claims
   11 asserted in the FAC.
   12            This Motion is based on this Notice, the attached Memorandum of Points and
   13 Authorities, the Declaration of Carleigh Lake, all other pleadings, papers, records
   14 and documentary materials on file or deemed to be on file, those other matters
   15 which may be judicially noticed, the arguments of counsel made when this Motion
   16 is heard, and such other evidence and materials as the Court may consider.
   17            This Motion is made following conference of counsel pursuant to Local Rule
   18 7-3.
   19 Dated: October 25, 2019           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   20
   21
                                        By                   /s/ Jay T. Ramsey
   22                                                       FRED R. PUGLISI
   23                                                       JAY T. RAMSEY

   24                                                 Attorneys for Defendants
   25                                            MONEYLION, INC., MONEYLION OF
                                               CALIFORNIA LLC, ML PLUS LLC, and ML
   26                                                     WEALTH, LLC
   27
   28

                                                  -i-
        SMRH:4849-2078-9162.3                      DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 3 of 21 Page ID #:273




    1                                            TABLE OF CONTENTS
                                                                                                                             Page
    2
        I.       INTRODUCTION AND BACKGROUND FACTS ........................................ 1
    3
        II.      FACTS RELEVANT TO MOTION TO COMPEL ARBITRATION ............. 3
    4
        III.     THE COURT SHOULD COMPEL ARBITRATION ...................................... 6
    5
                 A.       Legal Standard ........................................................................................ 6
    6
                 B.       A Valid Agreement To Arbitrate Exists ................................................. 6
    7
                 C.       The Claims In The FAC Fall Within The Scope Of The
    8                     Arbitration Agreement ............................................................................ 7
    9            D.       The Arbitration Provision Is Not Invalid Under McGill ........................ 8
   10                     1.       “Public” injunctive relief is available in individual actions
                                   under the CLRA, the UCL, and the FAL ..................................... 9
   11
                          2.       The arbitration provision expressly permits the arbitrator
   12                              to award any relief available under substantive law,
                                   including injunctive relief, and thus does not prohibit
   13                              Plaintiff from seeking a “public injunction” .............................. 12
   14                     3.       Plaintiff is not seeking a “public injunction,” and so
                                   McGill does not provide a basis to avoid arbitration in the
   15                              first instance ................................................................................ 14
   16 IV.        CONCLUSION ............................................................................................... 16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                   -i-
        SMRH:4849-2078-9162.3                                        DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 4 of 21 Page ID #:274




    1                                          TABLE OF AUTHORITIES
    2                                                                                                                   Page(s)
    3 Federal Cases
    4 AT&T Mobility LLC v. Concepcion
    5
             563 U.S. 333 (2011) ....................................................................................... 6, 7, 8

    6 Buckeye Check Cashing, Inc. v. Cardegna
             546 U.S. 440 (2006) ............................................................................................... 6
    7
    8
        DIRECTV, Inc. v. Imburgia
          136 S. Ct. 463 (2015).............................................................................................. 9
    9
        Epic Systems Corp. v. Lewis
   10      138 S. Ct. 1612 (2018)............................................................................................ 9
   11
      Gilmer v. Interstate/Johnson Lane Corp.
   12    500 U.S. 20 (1991) ................................................................................................. 7
   13 Johnson v. JP Morgan Chase Bank
   14    2018 WL 4726042. (C.D. Cal. Sept. 18, 2018) ........................................ 14, 15, 16
   15 Kindred Nursing Centers Ltd. v. Clark
   16        137 S. Ct. 1421 (2017)........................................................................................ 8, 9

   17 Knutson v. Sirius XM Radio Inc.
             771 F.3d 559 (9th Cir. 2014) .................................................................................. 6
   18
   19 Lee v. Postmates Inc.
             2018 WL 4961802 (N.D. Cal. Oct. 15, 2018) ...................................................... 13
   20
        Magana v. DoorDash, Inc.
   21
          343 F. Supp. 3d 891 (N.D. Cal. 2018).................................................................. 13
   22
      McGovern v. U.S. Bank N.A.
   23   362 F. Supp. 3d 850 (S.D. Cal. 2019) .................................................................. 16
   24
      Morales v. Lexxiom, Inc.
   25   2010 U.S. Dist. LEXIS 151809 (C.D. Cal. Jan. 29, 2010)..................................... 7
   26 Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.
   27        460 U.S. 1 (1983) ................................................................................................... 7

   28

                                                                    -ii-
        SMRH:4849-2078-9162.3                                        DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 5 of 21 Page ID #:275




    1 Rent-A-Center, West, Inc. v. Jackson
            561 U.S. 63 (2010) ................................................................................................. 7
    2
    3 Rivera v. Uniqlo California, LLC
            2017 WL 6539016 (C.D. Cal. Sept. 8, 2017) ....................................................... 13
    4
    5
        Simula, Inc. v. Autoliv, Inc.
           175 F.3d 716 (9th Cir. 1999) .................................................................................. 7
    6
        Sponheim v. Citibank, N.A.
    7      2019 WL 2498938 (C.D. Cal. June 10, 2019)................................................ 15, 16
    8
        State Cases
    9
        Cal. Corr. Peace Officers Ass’n v. State of Calif.
   10     142 Cal. App. 4th 198 (2006) ................................................................................. 6
   11
      Cruise v. Kroger Co.
   12   233 Cal.App.4th 390 (2015) ................................................................................... 6
   13 EFund Capital Partners v. Pless
   14   150 Cal. App. 4th 1311 (2007) ............................................................................... 8
   15 Izzi v. Mesquite Country Club
   16       186 Cal. App. 3d 1309 (1986) ................................................................................ 8

   17 McGill v. Citibank, N.A.
            2 Cal. 5th 945 (2017) ..................................................................................... passim
   18
   19 Serafin v. Balco Properties Ltd., LLC
            235 Cal. App. 4th 165 (2015) ............................................................................. 6, 7
   20
      United Transportation Union, AFL/CIO v. Southern Cal. Rapid Transit
   21
        Dist.
   22   7 Cal. App. 4th 804 (1992) ..................................................................................... 7
   23 Wolitarsky v. Blue Cross of Cal.
   24       53 Cal. App. 4th 342 (1997) ................................................................................... 7

   25 Statutes, Rules, Regulations, Constitutional Provisions
   26 Cal. Bus. & Prof. Code § 17204 ................................................................................ 10
   27
        Cal. Bus. & Prof. Code § 17535 ................................................................................ 10
   28

                                                                  -iii-
        SMRH:4849-2078-9162.3                                       DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 6 of 21 Page ID #:276




    1                           MOTION TO COMPEL ARBITRATION
    2            MoneyLion filed a Motion to Compel Arbitration of the original Complaint.
    3 (See Dkt. No. 16.) Plaintiff Marggieh DiCarlo (“Plaintiff”) filed the First Amended
    4 Complaint (“FAC”) as a matter of right, mooting MoneyLion’s original motion.
    5 The FAC adds allegations attempting to address (unsuccessfully) one of
    6 MoneyLion’s arguments in favor of compelling arbitration, but does not add any
    7 allegations to address MoneyLion’s primary argument – namely, the arbitration
    8 agreement between the parties, which Plaintiff admits she agreed to, and California
    9 Supreme Court precedent expressly permit Plaintiff in her individual capacity to
   10 seek a public injunction in arbitration. As such, Plaintiff’s reliance on McGill v.
   11 Citibank, N.A., 2 Cal. 5th 945 (2017), is misplaced and of no import. Accordingly,
   12 MoneyLion’s Motion to Compel Arbitration of the FAC should be granted.
   13 I.         INTRODUCTION AND BACKGROUND FACTS
   14            MoneyLion1 is an award-winning financial services application2 that helps
   15 consumers save money and build credit. It was founded in 2013 with the goal of
   16 empowering consumers to take greater control of their financial lives. Its primary
   17 focus is on helping the financially underserved by promoting financial literacy,
   18 wellbeing, and independence.
   19            In fall 2017, to supplement its other free services, MoneyLion released an
   20 innovative membership called MoneyLion Plus, pursuant to which members, in
   21
   22   1
               “MoneyLion” refers collectively to defendants MoneyLion, Inc., MoneyLion
   23   of California, LLC, ML Plus LLC, and ML Wealth, LLC. Each played a different
        role and, depending on the theories that Plaintiff ultimately asserts, not all may be
   24
        proper parties. Either way, the arbitration agreement applies to claims against all
   25   four.
        2
               2019 Finovate Best Digital Bank, 2019 Nominee Benzinga Best Digital Bank,
   26
        2019 Webby Award People’s Choice for Best Financial Services / Bank and 2018
   27   Celent Model Bank Award, 2018 Top Emerging Tech Company at LendIt, 2018
        Benzinga Global FinTech Award for Best Under-banked or Emerging Market
   28
        Solution, and a member of the Deloitte Fast 500.
                                                   -1-
        SMRH:4849-2078-9162.3                       DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 7 of 21 Page ID #:277




    1 exchange for a monthly membership fee of $29, get access to a range of additional
    2 financial services. The MoneyLion Plus Membership includes access to a no-fee,
    3 dynamically-managed investment account operated by an SEC-registered
    4 investment adviser; an FDIC insured checking account and debit card with no fees;
    5 free ATM access at over 55,000 locations (more than Chase, Wells Fargo and Bank
    6 of America combined); free credit monitoring; a discount program at national
    7 retailers; low-cost credit; 0% APR cash advances; an ecosystem of rewards and
    8 rewards points for positive financial behavior, which can be redeemed at retailers
    9 nationwide; financial literacy materials; and more.
   10            As part of the program, Plus Program members were required to save $50 into
   11 their investment accounts each month, with the goal of reaching $2,000 in
   12 investments in under two years. The Plus membership also gives consumers access
   13 to an immediate $500 loan with 5.99% APR. Such loan offers are virtually unheard
   14 of for consumers in this demographic. The annual value of all the services provided
   15 to Plus members is over $1,000 per year.
   16            Importantly, the entire monthly membership fee for the Plus membership is
   17 easily offset—for each day that a member logs into his or her account, MoneyLion
   18 credits him or her a dollar and transfers that dollar into their Investment Account. If
   19 a member logs in twenty-nine times per month, the member effectively off sets their
   20 membership fee and saves $79 that month in their Investment Account ($50 + $29).
   21 This provides an incentive for members to log into their account, view the financial
   22 literacy cards, track their savings and spending, and participate in investing, all of
   23 which helps create better financial habits for the member.
   24            Unfortunately, Plaintiff stopped making the program payments to which she
   25 had agreed. Plaintiff signed up for the Plus plan, and initially made her monthly
   26 payments and deposited funds into her investment account. She also took out a loan
   27 for $500 and made the initial payments. And she took advantage of MoneyLion’s
   28 dollar-per-day cashback benefit by logging into her account 53 days, thereby

                                                  -2-
        SMRH:4849-2078-9162.3                      DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 8 of 21 Page ID #:278




    1 offsetting her membership fee and building her Investment Account balance. But
    2 then things slowly started to change. Plaintiff failed to make payments on her loan,
    3 stopped making the required monthly deposits into her investment account, and
    4 stopped paying the monthly membership fee. Now, despite signing numerous
    5 agreements clearly outlining the requirements of the membership and despite not
    6 living up to her obligations, Plaintiff claims that she is allegedly stuck in a
    7 membership plan she no longer wants. Plaintiff is suing MoneyLion on behalf of
    8 herself and a putative class of California residents for purported violations of
    9 California and federal law. She seeks to represent a class of MoneyLion Plus
   10 members who were charged a monthly fee after contractually agreeing to pay that
   11 monthly fee in order to avail themselves of MoneyLion’s expansive financial
   12 services offerings.
   13            MoneyLion fully expects to prevail, but the merits of this case are for another
   14 day. At this stage, all that matters is that Plaintiff agreed to arbitrate her dispute. As
   15 part of signing up with MoneyLion and for the Plus membership, and along with
   16 obtaining the investment account and a $500 loan, Plaintiff signed a series of
   17 agreements, all of which incorporated a dispute resolution provision, which she also
   18 separately signed. She attaches these agreements to her FAC as Exhibits A through
   19 D, and expressly admits she agreed to each agreement. The dispute resolution
   20 provision (Exhibit D to the FAC) requires arbitration of her claims on an individual
   21 basis – including her request for an injunction. In accordance with that provision,
   22 the Court should compel arbitration of the FAC and dismiss the action.
   23 II.        FACTS RELEVANT TO MOTION TO COMPEL ARBITRATION
   24            Plaintiff alleges that in July 2018 she downloaded the MoneyLion App and,
   25 shortly thereafter, applied for and obtained a loan. (FAC ¶ 8, 25.) She alleges that
   26 MoneyLion then engaged in a purportedly unfair and wrongful scheme that resulted
   27 in her getting charged various fees and not having access to her money. (See
   28 generally FAC.) Based on these allegations, she asserts on behalf of herself and a

                                                    -3-
        SMRH:4849-2078-9162.3                        DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 9 of 21 Page ID #:279




    1 California class causes of action for (i) Violation of California’s Unfair Competition
    2 Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq.; (ii) Violation of the
    3 California Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1750 et seq.;
    4 (iii) Violation of California’s Anti-Usury Laws (Cal. Const. Art. XV, §1 and Cal.
    5 Civ. Code § 1916-2); (iv) Violations of Truth in Lending Act and Regulation X (15
    6 U.S.C. §§ 1601 et seq.); and (v) Violations of California’s False Advertising Law,
    7 Cal. Bus. & Prof. Code § 17500 et seq. (FAC ¶¶ 128-196.)
    8            Plaintiff, however, agreed to arbitrate her claims. Plaintiff expressly concedes
    9 that she entered into various agreements with Defendants (FAC ¶¶ 26, 31) and
   10 attaches those agreements to the FAC as Exhibits A through C. Plaintiff signed all
   11 three agreements (see Exs. A-C), and all three agreements – the “MoneyLion
   12 Membership Program and Services Agreement Terms and Conditions” (FAC Ex. A,
   13 pgs. 2-3), the “MoneyLion Installment Loan Pledge and Security Agreement” (FAC
   14 Ex. B, pgs. 2-3), and the “ML Wealth, LLC Investment Advisory Agreement” (FAC
   15 Ex. C, § 23) – incorporate by reference the “Disputes Agreement” (FAC Ex. D),
   16 which she also separately signed. There is no question of fact as to whether Plaintiff
   17 agreed to the Disputes Agreement. Plaintiff acknowledges as much. (FAC ¶ 121
   18 [“As a condition to enrolling in ML Plus and against upon obtaining the Loan,
   19 MoneyLion requires users to sign ‘Agreements For Resolving Disputes,’ attached to
   20 this Complaint as Exhibit D.”].)
   21            The Disputes Agreement includes an arbitration provision that requires
   22 arbitration of Plaintiff’s claims. The key provisions are summarized here.
   23            First, the arbitration provision states that it “shall be governed by the [Federal
   24 Arbitration Act], and not Federal or state rules of civil procedure or evidence or any
   25 state laws that pertain specifically to arbitration.” (FAC, Ex. D, § 9.)
   26            Second, the arbitration provision states that “you and we agree that either
   27 party may elect to require arbitration of any Claim.” (Id., Arbitration Provision, pg.
   28 2.) “Claim” is defined broadly to include

                                                     -4-
        SMRH:4849-2078-9162.3                         DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 10 of 21 Page ID #:280




    1                     any claim, dispute or controversy between you and us (or
                          our related parties) that arises from or relates in any way to
    2                     this Agreement or any services, programs, loans,
                          investments or other financial services you request or we
    3                     provided to you or on your behalf (“Services”); any of our
                          marketing, advertising, solicitations and conduct relating
    4                     to your request for Services; our collection of any amounts
                          you owe; or our disclosure of or failure to protect any
    5                     information about you. “Claim” is to be given the
                          broadest possible meaning and includes claims of every
    6                     kind and nature, including but not limited to, initial
                          claims, counterclaims, cross-claims and third-party claims,
    7                     and claims based on any constitution, statute, regulation,
                          ordinance, common law rule (including rules relating to
    8                     contracts, torts, negligence, fraud or other intentional
                          wrongs) and equity. It includes disputes that seek relief
    9                     of any type, including damages and/or injunctive,
                          declaratory or other equitable relief.
   10
   11 (Id., pg. 1 [emphasis added].)
   12            Third, any claims asserted must be on an individual basis. Neither party can
   13 “participate in a class action in court or in arbitration, either as a class
   14 representative, class member or class opponent,” and neither party may “act as a
   15 private attorney general in court or in arbitration.” (Id. § 9.)
   16            Fourth, despite the requirement that Plaintiff proceed individually, the
   17 arbitrator is permitted to award whatever relief is available under applicable law in
   18 an individual action. The arbitration provision states:
   19                     The arbitrator shall follow applicable substantive law to
                          the extent consistent with the FAA, applicable statutes of
   20                     limitation and applicable privilege rules, and shall be
                          authorized to award all remedies available in an
   21                     individual lawsuit under applicable substantive law,
                          including, without limitation, compensatory, statutory and
   22                     punitive damages. . . , declaratory, injunctive and other
                          equitable relief, and attorneys’ fees and costs.
   23
        (Id. § 9 (emphasis added).)
   24
                 Fifth, Plaintiff was free to reject the Arbitration Provision at any time within
   25
        30 days after signing the Agreement. (Id. § 1.) Plaintiff did not elect to opt out.
   26
   27
   28

                                                       -5-
        SMRH:4849-2078-9162.3                           DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 11 of 21 Page ID #:281




    1 III.       THE COURT SHOULD COMPEL ARBITRATION
    2            A.       Legal Standard
    3            The Federal Arbitration Act (“FAA”) provides that a “written provision in
    4 any . . . contract evidencing a transaction involving commerce to settle by arbitration
    5 a controversy thereafter arising out of such contract or transaction . . . shall be valid,
    6 irrevocable, and enforceable, save upon such grounds as exist at law or in equity for
    7 the revocation of any contract.” 9 U.S.C. § 2. The FAA requires courts to compel
    8 arbitration if (1) a valid agreement to arbitrate exists, and (2) the dispute falls within
    9 the scope of that agreement. Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 564-65
   10 (9th Cir. 2014).3 See also, see Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.
   11 440, 442-43 (2006); AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011)
   12            B.       A Valid Agreement To Arbitrate Exists
   13            Under both federal and California law, “the threshold question presented by a
   14 petition to compel arbitration is whether there is an agreement to arbitrate.” Cruise
   15 v. Kroger Co., 233 Cal.App.4th 390, 396 (2015) (italics omitted); Knutson, 771 F.3d
   16 at 564-65. In this regard, federal courts look to state contract law to determine
   17 whether an agreement was formed. See Knutson, 771 F.3d at 564-65. In California,
   18 general principles of contract law apply when determining whether two parties have
   19 entered into a binding arbitration agreement. Serafin v. Balco Properties Ltd., LLC,
   20 235 Cal. App. 4th 165, 173 (2015).
   21
   22
        3
   23          Similarly, the California Arbitration Act (“CAA”) provides that “[a] written
        agreement to submit to arbitration an existing controversy or a controversy
   24
        thereafter arising is valid, enforceable and irrevocable . . . .” Cal. Code of Civil
   25   Proc. § 1281. Upon request of a party to such an arbitration agreement, the court
        must order arbitration of the controversy if it determines that: (1) “an agreement to
   26
        arbitrate the controversy exists”; and (2) “a party thereto refuses to arbitrate such
   27   controversy . . . .” Id. at § 1281.2 . If a claim must be arbitrated, a court may not
        consider its merits. Id.; Cal. Corr. Peace Officers Ass’n v. State of Calif., 142 Cal.
   28
        App. 4th 198, 205 (2006).
                                                   -6-
        SMRH:4849-2078-9162.3                       DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 12 of 21 Page ID #:282




    1            Here, there is no dispute that the parties entered into a binding agreement and
    2 that Plaintiff agreed to the Disputes Agreement. Plaintiff attaches the agreements to
    3 her FAC and they are electronically signed by her. Because those agreements have
    4 (or incorporate) an arbitration provision, a valid agreement to arbitrate exists.
    5            C.       The Claims In The FAC Fall Within The Scope Of The Arbitration
    6                     Agreement
    7            “The FAA embodies a clear federal policy in favor of arbitration.” Simula,
    8 Inc. v. Autoliv, Inc., 175 F.3d 716, 719 (9th Cir. 1999). See also AT&T Mobility
    9 LLC v. Concepcion, 563 U.S. 333, 339 (2011); Rent-A-Center, West, Inc. v. Jackson,
   10 561 U.S. 63, 67-68 (2010). As a result, when determining whether a claim falls
   11 within the scope of an arbitration agreement, courts must indulge every presumption
   12 “in favor of arbitration.” Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460
   13 U.S. 1, 25 (1983). The party resisting arbitration has the burden of proving that the
   14 claims are unsuitable for arbitration. See Gilmer v. Interstate/Johnson Lane Corp.,
   15 500 U.S. 20, 26 (1991). Relevant here, arbitration provisions that govern “all”
   16 claims, disputes, and controversies between the parties, without exception, cover all
   17 claims. AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011) (enforcing
   18 arbitration agreement governing “all” disputes that included class action waiver);
   19 Morales v. Lexxiom, Inc., 2010 U.S. Dist. LEXIS 151809, * 18-19 (C.D. Cal. Jan.
   20 29, 2010) (enforcing arbitration agreement governing “any” dispute because the
   21 language is “all encompassing”).4
   22
   23   4
              California law is the same. It requires courts to read arbitration clauses
   24   broadly, and doubts as to the scope of an arbitration clause should “be resolved in
        favor of sending the parties to arbitration.” United Transportation Union, AFL/CIO
   25   v. Southern Cal. Rapid Transit Dist., 7 Cal. App. 4th 804, 808 (1992). The
   26   presumption of arbitrability grows even stronger when the arbitration clause is
        broad, sweeping in “any claims arising from or relating to” an agreement or “any
   27   claims” between the parties. See Wolitarsky v. Blue Cross of Cal., 53 Cal. App. 4th
   28   342, 348 (1997); Serafin v. Balco Properties Ltd., 235 Cal. App. 4th 165, 182

                                                    -7-
        SMRH:4849-2078-9162.3                        DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 13 of 21 Page ID #:283




    1            There can be no question that Plaintiff’s FAC falls within the scope of the
    2 arbitration provision. The provision applies to all “Claims,” which are defined to
    3 include “any claim, dispute or controversy between you and us (or our related
    4 parties) that arises from or relates in any way to this Agreement or any services,
    5 programs, loans, investments or other financial services you request or we provided
    6 to you or on your behalf . . . .” Plaintiff’s FAC is about the services, loans,
    7 investments, and other financial services provided by MoneyLion. As a result, the
    8 FAC and the claims it asserts fit within the scope of the arbitration provision.
    9            D.       The Arbitration Provision Is Not Invalid Under McGill
   10            In her FAC, Plaintiff alleges that the arbitration provision should not be
   11 enforced because (1) California law, under McGill v. Citibank, N.A., 2 Cal. 5th 945
   12 (2017), holds that a dispute resolution provision that precludes a consumer from
   13 seeking a “public injunction” in any forum is invalid; (2) the MoneyLion arbitration
   14 provision purportedly precludes the award of a “public injunction” in the arbitral
   15 forum (FAC ¶ 125); and (3) the arbitration provision contains a “poison pill” clause
   16 providing that the entire provision is invalid if the provision purportedly prohibiting
   17 the award of a “public injunction” is invalid (FAC ¶ 124).5
   18
   19 (2015) (parties obliged to submit their claims to arbitration where provision includes
   20 expansive language covering “all” disputes, even including the threshold issue of
        arbitrability). Agreements calling for the arbitration of “all claims” or “all
   21   controversies” require arbitration not only of contract claims, but also tort claims.
   22   See, e.g., EFund Capital Partners v. Pless, 150 Cal. App. 4th 1311, 1322 (2007);
        Izzi v. Mesquite Country Club, 186 Cal. App. 3d 1309, 1315 (1986) superseded by
   23   statute on other grounds.
        5
   24           As explained below, McGill is not implicated by the enforcement of
        MoneyLion’s Arbitration Agreement. For the purposes of preserving the point of
   25   law, the application of McGill or cases following it are contrary to long standing
   26   United States Supreme Court precedent and cannot be the basis to avoid arbitration.
        McGill, as a state rule, is not a ground “at law or in equity for the revocation of any
   27   contract.” 9 U.S.C. § 2. See Kindred Nursing Centers Ltd. v. Clark, 137 S. Ct. 1421
   28   (2017). Nor does McGill fall into the savings clause of the FFA. Concepcion, 563

                                                    -8-
        SMRH:4849-2078-9162.3                        DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 14 of 21 Page ID #:284




    1            This argument fails for two simple reasons. First, the arbitration provision
    2 does not prohibit the award of a “public injunction.” “Public” injunctive relief is
    3 available in individual actions under the CLRA, UCL, and FAL (the only three
    4 causes of action under which Plaintiff seeks an injunction), and the arbitration
    5 provision expressly permits the award of any relief available in individual actions
    6 under applicable law, including injunctive relief (it states: “The arbitrator . . . shall
    7 be authorized to award all remedies available in an individual lawsuit under
    8 applicable substantive law, including . . . injunctive and other equitable relief. . . .”).
    9 Second, Plaintiff is not seeking a “public injunction,” and so any bar to arbitration in
   10 McGill does not apply in the first instance. A “public injunction” seeks relief on
   11 behalf of the public at large; a “public injunction” is not an injunction that, like the
   12 injunction Plaintiff seeks, affects a narrow class of consumers who are merely
   13 seeking to resolve private disputes between two parties. These issues are explained
   14 in detail below.
   15                     1.    “Public” injunctive relief is available in individual actions
   16                           under the CLRA, the UCL, and the FAL
   17            An injunction under the CLRA, UCL, and FAL (the only three causes of
   18 action under which Plaintiff seeks an injunction) can be either “private” or “public.”
   19 Important here, the California Supreme Court in McGill made clear that private and
   20 public injunctions are both available in individual actions under the CLRA, UCL,
   21 and FAL. Id. at 954-55, 959-61. Plaintiff completely ignores the California
   22 Supreme Court’s statements on settled law and, in her effort to avoid arbitration, is
   23 asking that this Court do the same. This Court, however, should not ignore binding
   24 California Supreme Court rulings on issues of California law.
   25
   26
      U.S. at 353 (Thomas, J., concurring in the judgment). State law defenses outside the
   27 savings clause are expressly preempted. Epic Systems Corp. v. Lewis, 138 S. Ct.
      1612 (2018); Kindred Nursing, 137 S. Ct. at 1426-27, and DIRECTV, Inc. v.
   28
      Imburgia, 136 S. Ct. 463, 468 (2015).
                                                      -9-
        SMRH:4849-2078-9162.3                          DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 15 of 21 Page ID #:285




    1            As to the CLRA, the statute includes a list of unlawful “methods of
    2 competition and unfair or deceptive acts or practices” (Cal. Civ. Code § 1770), and
    3 then authorizes “[a]ny consumer who suffers any damage as a result” of any of the
    4 unlawful acts or practices to “bring an action” seeking an “order enjoining the
    5 methods, acts, or practices” (id., § 1780, subd. (a)(2)). Injunctive relief (whether
    6 public or private) is thus available under the CLRA to individual consumers
    7 damaged by the allegedly wrongful acts; there is no requirement that the case be
    8 brought as a class action or by an individual acting as a private attorney general. Id.
    9 See also McGill, 2 Cal. 5th at 954.
   10            Similarly, both the UCL and the FAL permit a private individual, “who has
   11 suffered injury in fact and has lost money or property” as a result of the unfair
   12 competition (Cal. Bus. & Prof. Code § 17204) or the false advertising (id. § 17535)
   13 to seek injunctive relief (id. § 17203 [“Any person who engages, has engaged, or
   14 proposes to engage in unfair competition may be enjoined in any court of competent
   15 jurisdiction.”]; id. § 17535 [“Actions for injunction under this section may be
   16 prosecuted . . . by any person who has suffered injury in fact and has lost money or
   17 property as a result of a violation of this chapter.”]). Again, injunctive relief
   18 (whether public or private) is thus available under the UCL and the FAL to
   19 individual consumers injured by the alleged wrongs; there is no requirement that the
   20 case be brought as a class action or by an individual acting as a private attorney
   21 general. Id. §§ 17203, 17204, 17535. See also McGill, 2 Cal. 5th at 954-55, 959-
   22 61.
   23            The history of California’s consumer protection statutes also confirms that
   24 public injunctive relief is available in individual actions, and that a party need not
   25 sue in a class action or as a “private attorney general” to obtain such relief. As the
   26 California Supreme Court explained in McGill, “[b]efore 2004, [the UCL and FAL]
   27 authorized actions by ‘any person acting for the interests of itself, its members or the
   28 general public.” 2 Cal. 5th at 958. At that time, an individual actually injured by

                                                   -10-
        SMRH:4849-2078-9162.3                        DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 16 of 21 Page ID #:286




    1 the allegedly wrongful act could of course sue – they would be a “person acting for
    2 the interests of itself” – and that individual could obtain injunctive relief as detailed
    3 above. Id. at 958-59. In addition, before 2004, an individual who had not been
    4 injured by the allegedly wrongful act could also sue and obtain injunctive relief –
    5 they would be a “person acting for the interests of . . . the general public.” Id.
    6 These actions, by uninjured individuals, were referred to as actions by “private
    7 attorneys general.” Id. In 2004, California voters passed Proposition 64, which
    8 ended the practice of actions by “private attorneys general.” Id. Proposition 64
    9 “identified the filing of lawsuits by private attorneys on behalf of the general public
   10 as a misuse of the unfair competition laws.” Id. Proposition 64 thus codified the
   11 current law, which allows actions by the California Attorney General and similar
   12 public officials, and then individuals too, but only individuals actually injured by the
   13 allegedly wrongful act. Id.
   14            Notably, after reviewing the above history, the California Supreme Court in
   15 McGill concluded that nothing in the current law, as modified by Proposition 64,
   16 “preclude[s] a private individual who has suffered injury in fact and has lost money
   17 or property as a result of a violation of the UCL or the false advertising law [FAL]
   18 (Bus. & Prof. Code §§ 17204, 17535) – and who therefore has standing to file a
   19 private action – from requesting public injunctive relief in connection with that
   20 action.” Id. (emphasis added). The Court further stated that there is no requirement
   21 that the action be brought as a class action in order to obtain public injunctive relief:
   22 “This requirement has never been imposed with regard to requests to enjoin future
   23 wrongful business practices that will injure the public, and we find nothing in the
   24 ballot materials for Proposition 64 suggesting an intent to link or restrict such
   25 [injunctive] relief to the class action context.” Id.
   26            Put simply, Plaintiff is permitted to seek and obtain a “public” injunction in
   27 an individual action under the UCL, the FAL, and the CLRA. There is no
   28 requirement that she bring a class action or act as a private attorney general to do

                                                    -11-
        SMRH:4849-2078-9162.3                        DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 17 of 21 Page ID #:287




    1 so. Because, as explained below, the arbitration provision permits the arbitrator to
    2 award any relief available under substantive law (including, therefore, a public
    3 injunction), any bar to arbitration in McGill is not applicable.
    4                     2.    The arbitration provision expressly permits the arbitrator to
    5                           award any relief available under substantive law, including
    6                           injunctive relief, and thus does not prohibit Plaintiff from
    7                           seeking a “public injunction”
    8            Unlike the arbitration provision at issue in McGill, and contrary to Plaintiff’s
    9 suggestion, the arbitration provision in this case does not prohibit the arbitrator from
   10 awarding a “public injunction” to a private litigant such as Plaintiff.
   11            As set forth above, the arbitration agreement in this case expressly permits the
   12 arbitrator to award whatever relief is available under applicable law, including
   13 injunctive relief. The provision states: “The arbitrator shall follow applicable
   14 substantive law to the extent consistent with the FAA, applicable statutes of
   15 limitation and applicable privilege rules, and shall be authorized to award all
   16 remedies available in an individual lawsuit under applicable substantive law,
   17 including, without limitation, compensatory, statutory and punitive damages. . . ,
   18 declaratory, injunctive and other equitable relief, and attorneys’ fees and costs.”
   19 (FAC, Ex. D § 9 [emphasis added].)
   20            Because injunctive relief, including “public” injunctive relief, is available in
   21 individual actions under the CLRA, the UCL, and the FAL, and because the
   22 arbitration provision expressly permits the arbitrator to award “all remedies
   23 available in an individual lawsuit under applicable substantive law, including . . .
   24 injunctive . . . relief,” the arbitration provision does not preclude the award of public
   25 injunctive relief. The provision thus does not run afoul of the prohibition in McGill.
   26            In her FAC, Plaintiff argues that because the arbitration provision prohibits
   27 Plaintiff from “participat[ing] in a class action” and “act[ing] as a private attorney
   28 general in court or in arbitration” (FAC ¶ 122, citing Ex. D, § 5), the provision

                                                     -12-
        SMRH:4849-2078-9162.3                          DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 18 of 21 Page ID #:288




    1 somehow precludes the award of public injunctive relief. This argument fails,
    2 however, as a matter of law because, as explained above, the California Supreme
    3 Court has held that there is no requirement that plaintiff pursue relief either on
    4 behalf of a class or as a private attorney general in order to obtain public injunctive
    5 relief.
    6            Consistent with that, courts analyzing arbitration provisions that permit the
    7 award of any relief available under substantive law hold that McGill does not
    8 provide a basis to avoid arbitration. Rivera v. Uniqlo California, LLC, No.
    9 LACV1702848JAKJPRX, 2017 WL 6539016, at *15 (C.D. Cal. Sept. 8, 2017) (“In
   10 McGill, the arbitration agreement did not allow for injunctive relief. The Arbitration
   11 Agreement [here] does not have such a limitation. It permits the arbitrator to ‘award
   12 any remedy to which a party is entitled under applicable law.’”); Magana v.
   13 DoorDash, Inc., 343 F. Supp. 3d 891, 901 (N.D. Cal. 2018) (“The Arbitration
   14 Agreement specifically provides that ‘Except as provided in the Class Action
   15 Waiver, the Arbitrator may award all remedies to which a party is entitled under
   16 applicable law and which would otherwise be available in a court of law[.]’.
   17 Therefore, Magana can seek public injunctive relief in arbitration under the terms of
   18 the agreement, so the agreement is enforceable under McGill.”); Lee v. Postmates
   19 Inc., No. 18-CV-03421-JCS, 2018 WL 4961802, at *9 (N.D. Cal. Oct. 15,
   20 2018), motion to certify appeal granted on other grounds, 2019 WL 1864442 (N.D.
   21 Cal. Apr. 25, 2019) (holding that McGill did not permit avoidance of arbitration
   22 where “a separate provision of the section of the Fleet Arbitration governing
   23 arbitration provides that, except for the class action waiver, ‘the arbitrator may
   24 award all remedies to which a party is entitled under applicable law and which
   25 otherwise be available in a court of law’”).
   26
   27
   28

                                                    -13-
        SMRH:4849-2078-9162.3                        DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 19 of 21 Page ID #:289




    1                     3.    Plaintiff is not seeking a “public injunction,” and so McGill
    2                           does not provide a basis to avoid arbitration in the first instance
    3            In McGill, the California Supreme Court defined “public” injunctive relief as
    4 “relief that has the primary purpose and effect of prohibiting unlawful acts that
    5 threaten future injury to the general public.” 2 Cal. 5th at 955. By contrast, “[r]elief
    6 that has the primary purpose or effect of redressing or preventing injury to an
    7 individual plaintiff – or to a group of individuals similarly situated to the plaintiff –
    8 does not constitute public injunctive relief.” Id.
    9            In applying this test since McGill, courts have generally held that a party
   10 seeking monetary relief for damages suffered on behalf of a class of consumers (as
   11 opposed to the general public), is seeking only private injunctive relief, not public
   12 injunctive relief, even if the party also seeks an injunction to prohibit the same
   13 allegedly injurious practices going forward. “Merely requesting relief which would
   14 generally enjoin a defendant from wrongdoing does not elevate requests for
   15 injunctive relief to requests for public injunctive relief.” Johnson v. JP Morgan
   16 Chase Bank, 2018 WL 4726042. *6 (C.D. Cal. Sept. 18, 2018) (emphasis in
   17 original).
   18            For example, in Johnson v. JP Morgan Chase Bank, a plaintiff sought
   19 monetary and injunctive relief based on JPMorgan’s allegedly wrongful practice of
   20 charging overdraft fees, insufficient funds fees, and out of network ATM fees. 2018
   21 WL 4726042 at *1. The court concluded that the injunctive relief that the class
   22 plaintiffs sought did not constitute public injunctive relief, despite “vague and
   23 generalized” prayers for “public injunctive relief, including to ensure compliance
   24 with the UCL.” Id. at *7. The court reasoned:
   25                     While Plaintiffs craft their allegations and prayer for relief
                          to request expressly a general injunction and public
   26                     injunctive relief, a closer inspection reveals that the relief
                          sought is actually intended to redress and prevent further
   27                     injury to a group of plaintiffs who have already been
                          injured by JPMorgan’s allegedly unlawful practices
   28                     regarding overdraft and insufficient funds fees. Indeed,

                                                       -14-
        SMRH:4849-2078-9162.3                            DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 20 of 21 Page ID #:290




    1                     the classes Plaintiffs seek to represent are not comprised of
                          the general public; instead, they are comprised of persons
    2                     who have already incurred the allegedly unlawful fees.
    3 Id. The court further noted that, even though a class of JPMorgan customers could
    4 constitute a substantial number of people, it was still “an inherently circumscribed
    5 group.” Id. The Court explained:
    6                     Plaintiffs argue that when the largest bank in the country
                          misleads consumers in California, it is for the benefit of all
    7                     consumers to enjoin the offending conduct. But the Court
                          finds that the size of a class cannot, on its own, elevate a
    8                     class action seeking [an] injunction into a matter seeking
                          public injunctive relief. This would convert any
    9                     consumer action against a large company into “public
                          injunctive” relief.
   10
   11 Id. (emphasis added). The court further reasoned that the primary purpose of the
   12 action was to obtain monetary relief, and thus any benefit to the public of injunctive
   13 relief would be only incidental. The Court stated:
   14                     Furthermore, the Court finds that any benefit bestowed on
                          the public would be incidental to Plaintiffs’ primary
   15                     purpose of seeking redress for their own injuries. Just
                          after these vague and generalized injunctive requests,
   16                     Plaintiffs request “judgment awarding Plaintiffs and all
                          members of the Class restitution and/or other equitable
   17                     relief, including, without limitation, restitutionary
                          disgorgement of all profits and unjust enrichment that
   18                     Defendant obtained from Plaintiffs and the Class” . . . and
                          “judgment awarding actual and punitive damages to
   19                     Plaintiffs and the Class in an amount to be determined at
                          trial.” The Court finds these prayers for monetary relief to
   20                     be the heart of Plaintiffs’ claims.
   21 Id.
   22            Other courts have similarly held that claims seeking primarily monetary relief
   23 to correct prior wrongs on behalf of an individual or a class of similarly situated
   24 consumers do not seek “public” injunctive relief under McGill. See Sponheim v.
   25 Citibank, N.A., No. SACV19264JVSADSX, 2019 WL 2498938, at *1 (C.D. Cal.
   26 June 10, 2019) (holding that plaintiff was not seeking a “public” injunction in an
   27 action seeking redress for bank’s practice of charging of foreign transaction fees);
   28

                                                       -15-
        SMRH:4849-2078-9162.3                           DEFENDANTS' MOTION TO COMPEL ARBITRATION
Case 5:19-cv-01374-PSG-SHK Document 18 Filed 10/25/19 Page 21 of 21 Page ID #:291




    1 McGovern v. U.S. Bank N.A., 362 F. Supp. 3d 850, 854 (S.D. Cal. 2019) (same re
    2 action seeking redress for ATM withdrawal fees).
    3            The prayer for a “public injunction” in the FAC here is indistinguishable from
    4 the prayers in the cases cited above. Plaintiff challenges fees charged by
    5 MoneyLion to its customers, just as the plaintiffs in Johnson, Sponheim, and
    6 McGovern challenged the fees charged by the bank defendants. The primary focus
    7 of Plaintiff’s FAC is also monetary damages, which are sought on behalf of Plaintiff
    8 and a putative class of California residents. That putative class is not the public at
    9 large, but only customers of MoneyLion who had a premium Plus program
   10 membership. Plaintiff is thus not seeking a “public injunction,” despite claiming
   11 that she is. Accordingly, McGill does not apply in the first instance.
   12 IV.        CONCLUSION
   13            For the foregoing reasons, MoneyLion respectfully requests that the Court
   14 grant this motion, compel arbitration of Plaintiff’s claims, and dismiss the action.
   15 Dated: October 25, 2019
                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   16
   17
   18                                    By                    /s/ Jay T. Ramsey
                                                              FRED R. PUGLISI
   19
                                                              JAY T. RAMSEY
   20
                                                       Attorneys for Defendants
   21
                                                  MONEYLION, INC., MONEYLION OF
   22                                           CALIFORNIA LLC, ML PLUS LLC, and ML
                                                           WEALTH, LLC
   23
   24
   25
   26
   27
   28

                                                   -16-
        SMRH:4849-2078-9162.3                       DEFENDANTS' MOTION TO COMPEL ARBITRATION
